


Exhibit 10.41

 

STAPLES, INC.

EXECUTIVE LIFE INSURANCE PLANS

 

SUMMARY OF PROVISIONS

 

BONUS LIFE PLAN

 

1.                 This plan covers all named executive officers, except Mike
Miles.  This plan was no longer offered at the time Mr. Miles joined Staples.

 

2.                 On a pre-retirement basis, the death benefit is equal to 3
times current annual base salary.

 

3.                 On a post-retirement basis following 10 years of service, ,
Staples will continue to provide a death benefit equal to 3 times annual base
salary (at the time of separation of service).

 

4.                 Staples reimburses participants for premium payments related
to this plan.  Staples also provides a “gross-up” payment which is intended to
cover the income taxes on the premium payment reimbursement.

 

DEATH BENEFIT ONLY PLAN

 

1.                 This plan covers all officers of Staples, including
Mr. Miles.

 

2.                 On a pre-retirement basis, the death benefit is equal to 3
times current annual base salary.

 

3.                 On a post-retirement basis following certain age and service
milestones, Staples will continue to provide a death benefit equal to 2 times
current annual base salary

 

4.                 The cost for this coverage is free, and non-taxable, to the
participant.

 

5.                 The death benefit under the plan is taxable to the
beneficiary.  Staples also provides a “gross-up” payment which is intended to
cover the income taxes on the death benefit payment.

 

--------------------------------------------------------------------------------
